[Cite as State v. Reynolds, 2019-Ohio-5369.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               MADISON COUNTY




 STATE OF OHIO,                                      :

        Appellee,                                    :      CASE NO. CA2018-12-035

                                                     :           OPINION
     - vs -                                                      12/30/2019
                                                     :

 WESLEY REYNOLDS,                                    :

        Appellant.                                   :




      CRIMINAL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                           Case No. CRI20160174


Stephen J. Pronai, Madison County Prosecuting Attorney, Rachel M. Price, Nicholas A.
Adkins, 59 North Main Street, London, Ohio 43140, for appellee

Wesley Reynolds. #A748354, Southeastern Correctional Institution, 5900 B.I.S. Road,
Lancaster, Ohio 43130, pro se



        S. POWELL, J.

        {¶ 1} Appellant, Wesley Reynolds, appeals the decision of the Madison County

Court of Common Pleas denying his motion to vacate his conviction and set aside his 54-

month prison sentence he received after he pled guilty to single counts of aggravated

trafficking in drugs, trafficking drugs in the vicinity of a minor, and aggravated trafficking

drugs in the vicinity of a minor. For the reasons outlined below, we affirm.
                                                                      Madison CA2018-12-035

                               Facts and Procedural History

       {¶ 2} On November 29, 2017, Reynolds pled guilty to the above named drug

trafficking offenses.   Prior to accepting Reynolds' guilty plea, the trial court engaged

Reynolds in the necessary Crim.R. 11(C) plea colloquy. During this colloquy, Reynolds

specifically stated that his trial counsel had answered all of his questions and that he was

satisfied with his trial counsel's representation. Upon accepting Reynolds' guilty plea, the

trial court ordered a presentence-investigative report. To assist in the completion of that

report, the trial court referred Reynolds to the Adult Probation Department. Reynolds,

however, failed to appear at the probation department as instructed.             Reynolds later

explained that he did not appear at the probation department due to him being incarcerated

in an adjacent county on an unrelated probation violation.

       {¶ 3} On January 23, 2018, the trial court sentenced Reynolds to serve three

consecutive sentences amounting to a total aggregate 54-month prison term. The trial court

also ordered Reynolds to pay a mandatory $5,000 fine and notified Reynolds that he would

be subject to an optional three-year postrelease control term upon his release from prison.

Reynolds subsequently appealed his conviction. In support of his appeal, Reynolds argued

that (1) his guilty plea was not knowingly, intelligently, and voluntarily entered since the trial

court failed to advise him of the impact a guilty plea would have on his appellate rights and

that (2) the trial court erred by imposing consecutive sentences. Finding no merit to either

of Reynolds' claims, this court affirmed Reynolds' conviction in State v Reynolds, 12th Dist.

Madison No. CA2018-02-005, 2018-Ohio-4942.

       {¶ 4} On November 28, 2018, while Reynolds' appeal was still pending, Reynolds

filed a motion requesting the trial court vacate his conviction and set aside his 54-month

prison sentence. Although difficult to discern, Reynolds supported his motion by arguing

that his guilty plea was not knowingly, intelligently, and voluntarily entered since he "was

                                               -2-
                                                                      Madison CA2018-12-035

never given" the state's discovery packet and had "only seen [his] motion of discovery"

shortly before he entered his guilty plea. Reynolds also alleged that his sentence should

be reversed since his trial counsel failed to inform the trial court that he was unable to meet

with the probation department due to him being incarcerated in an adjacent county. This,

according to Reynolds, played a "big role" in the trial court ordering his three sentences to

be served consecutively.

       {¶ 5} Reynolds further alleged that his conviction must be vacated since the trial

court "denied to fire" his trial counsel after he "expressed to the court that [his] attorney did

not & would not do several things [he] request[ed] him to [do]." Reynolds additionally

alleged that he received ineffective assistance of counsel since his trial counsel had not

"sent [him] anything" and had not provided him or his family with "all [his] court transcripts

& motion for discovery" that he may have needed to support his motion.                Reynolds

concluded by alleging his 54-month prison sentence amounted to cruel and unusual

punishment in violation of the Eighth Amendment to the United States Constitution and that

the state provided insufficient evidence to prove he "committed a drug transaction in the

visicinty (sic) of a juvenile."

                                  Trial Court's Decision and Appeal

       {¶ 6} On December 13, 2018, the trial court issued a decision summarily denying

Reynolds' motion to vacate his conviction and set aside his sentence. Reynolds now

appeals from that decision. Reynolds, however, did not set forth any assignments of error

for this court to review as required by App.R. 16(A)(3). Reynolds instead merely refiled a

portion of the motion that he originally filed with the trial court on November 28, 2018.

Despite this procedural malady, this court nevertheless accepted Reynolds' submission as

a properly complying appellate brief.         However, upon review, it is clear that each of

Reynolds' arguments are barred by the doctrine of res judicata. "Res judicata bars a

                                                 -3-
                                                                     Madison CA2018-12-035

petitioner from 're-packaging' evidence or issues that either were or could have been raised

in trial or on direct appeal." State v. Casey, 12th Dist. Clinton No. CA2017-08-013, 2018-

Ohio-2084, ¶ 15, citing State v. Rose, 12th Dist. Butler No. CA2012-03-050, 2012-Ohio-

5957, ¶ 20.

       {¶ 7} Reynolds' arguments are also wholly without merit. For instance, Reynolds

argues that the trial court erred by denying his motion to vacate since he "was never given

& only seen [his] motion of discovery" shortly before he entered his guilty plea. But, even

accepting Reynolds' claim as true, we fail to see how this failure impacts the knowing,

intelligent, and voluntary nature of his guilty plea. Reynolds entered his guilty plea after the

trial court engaged him the necessary Crim.R. 11(C) plea colloquy. At no point did Reynolds

ever indicate that he was unaware of the underlying facts that led to the charges being

brought against him prior to him entering his plea. For Reynolds to now claim that his guilty

plea was not knowingly, intelligently, and voluntarily entered based on some alleged

discovery violation is disingenuous and unsupported by the record. Therefore, even if this

argument were not barred by the doctrine of res judicata, Reynolds' claim that the trial court

erred by denying his motion to vacate his conviction since he "was never given & only seen

[his] motion of discovery" shortly before he entered his guilty plea lacks merit.

       {¶ 8} Reynolds also argues that the trial court erred by denying his motion to vacate

since the state provided insufficient evidence to prove he was trafficking drugs in the vicinity

of a minor. However, by pleading guilty, Reynolds "waived the right to require the state to

prove his guilt beyond a reasonable doubt." State v. Isbell, 12th Dist. Butler No. CA2003-

06-152, 2004-Ohio-2300, ¶ 16. This is because, in accordance with Crim.R. 11(B)(1), "[t]he

plea of guilty is a complete admission of the defendant's guilt." "Consequently, there is no

evidence to consider, and the trial court was not required to determine whether a factual

basis existed to support the guilty plea, prior to entering judgment on that plea." Isbell,

                                              -4-
                                                                     Madison CA2018-12-035

citing State v. Caldwell, 12th Dist. Butler No. CA99-08-144, 2001 Ohio App. LEXIS 3556

(Aug. 13, 2001); and State v. Wood, 48 Ohio App.2d 339, 344 (8th Dist.1976). Therefore,

because Reynolds forfeited his right to challenge the sufficiency of the evidence by entering

a guilty plea, Reynolds' argument that the trial court erred by denying his motion to vacate

his conviction since the state provided insufficient evidence to prove that he was trafficking

drugs in the vicinity of a minor also lacks merit.

       {¶ 9} Reynolds further argues that the trial court erred by denying his motion to set

aside his 54-month prison sentence since his trial counsel failed to inform the trial court that

Reynolds was unable to meet with the probation department due to being incarcerated in

an adjacent county. This, according to Reynolds, played a "big role" in the trial court

ordering his sentences to be served consecutively. The record does not support Reynolds'

claim. The record is in fact devoid of any evidence his absence played any role, let alone

a "big role," in the trial court's decision to order Reynolds' three sentences to be served

consecutively. The record instead indicates that the trial court ordered Reynolds' sentences

to be served consecutively due to the serious nature of the offenses, Reynolds' commission

of two of the offenses in the vicinity of a minor, Reynolds' lengthy criminal history, and

Reynolds' unfavorable response to sanctions previously imposed upon him. Therefore,

Reynolds argument that the trial court erred by denying his motion to set aside his 54-month

prison sentence since his trial counsel failed to inform the trial court that Reynolds was

unable to meet with the probation department due to his incarceration in an adjacent county

lacks merit.

       {¶ 10} Reynolds additionally argues that the trial court erred by denying his motion

to set aside his sentence since that sentence constitutes cruel and unusual punishment in

violation of the Eighth Amendment to the United States Constitution. However, as this court

has stated previously, a sentence that falls within the permissible statutory range, such as

                                              -5-
                                                                   Madison CA2018-12-035

the case here, is generally "not excessive and does not violate the constitutional prohibition

against cruel and unusual punishment." State v. Bosman, 12th Dist. Butler No. CA2001-

05-101, 2002 Ohio App. LEXIS 85, *3 (Jan. 14, 2002).           There is also nothing about

Reynolds' 54-month prison sentence that would render it so disproportionate to the offense

that it would shock the moral sense of the community. State v. Accorinti, 12th Dist. Butler

Nos. CA2012-10-205 and CA2012-11-221, 2013-Ohio-4429, ¶ 21. Therefore, Reynolds'

argument that the trial court erred by denying his motion to set aside his 54-month prison

sentence as constituting cruel and unusual punishment in violation of the Eighth

Amendment to the United States Constitution likewise lacks merit.

                                        Conclusion

       {¶ 11} The trial court did not err by denying Reynolds' motion to vacate his conviction

and set aside his 54-month prison sentence. Reynolds' arguments advanced on appeal

are barred by the doctrine of res judicata and otherwise wholly without merit. Therefore,

finding no merit to any of the arguments raised by Reynolds herein, Reynolds' arguments

alleging the trial court erred by denying his motion to vacate his conviction and set aside

his prison sentence are overruled and the trial court's decision is affirmed.

       {¶ 12} Judgment affirmed.


       HENDRICKSON, P.J., and RINGLAND, J., concur.




                                             -6-